Citation Nr: 0534162	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  04-30 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an initial compensable evaluation for service-
connected hypertension.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran is reported to have served on active duty from 
May 1992 to April 1997.                 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in November 
2003 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boise, Idaho.      


FINDINGS OF FACT

1.	The medical evidence of record indicates that before 
September 15, 2003, the veteran's hypertension disorder was 
manifested by diastolic pressure readings below 100 and 
systolic pressure readings below 160.  

2.	The medical evidence of record indicates that since 
September 15, 2003, the veteran's hypertension disorder has 
been manifested by diastolic pressure readings predominantly 
above 100.  


CONCLUSIONS OF LAW

1.	The schedular criteria for an initial compensable rating 
for service-connected hypertension had not been met or 
approximated prior to September 15, 2003.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.104 
Diagnostic Code 7101 (2005).

2.	The schedular criteria for a higher rating of 10 percent, 
but no higher, for service-connected hypertension have been 
approximated beginning September 15, 2003.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 
4.104 Diagnostic Code 7101 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking a higher evaluation for his service-
connected hypertension disorder.  In the interest of clarity, 
the Board will initially discuss whether this issue has been 
properly developed for appellate purposes.  The Board will 
then address the merits of the claim, providing relevant VA 
law and regulations, the relevant facts, and an analysis of 
its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

The Board finds that the notice requirements have been met in 
this case.  The veteran was informed of the evidence needed 
to substantiate his claim by means of a rating decision dated 
in November 2003, a Statement of the Case (SOC) issued in 
June 2004, and a letter by the RO dated in December 2004.  As 
a whole, these documents satisfy the notice requirements of 
38 U.S.C.A. § 5103.  

The SOC notified the veteran of the relevant law and 
regulations pertaining to his claim.  In addition, the RO's 
December 2004 letter provided the veteran with information 
about the new rights provided under the VCAA, including the 
furnishing of forms and notice of incomplete applications 
under 38 U.S.C.A. § 5102, providing notice to claimants of 
required information and evidence under 38 U.S.C.A. § 5103, 
and the duty to assist claimants under 38 U.S.C.A. § 5103A.  
VA notified the veteran of the evidence it already possessed, 
described the evidence needed to establish the veteran's 
claim, and specifically identified what evidence was needed 
from the veteran versus what evidence VA would attempt to 
procure.  The Board thus finds that these documents comply 
with the VA's revised notice requirements.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002). 

The Board notes that the veteran was not notified of the VCAA 
prior to the initial adjudication of his claim by the RO, as 
required by the recent Court decision in Pelegrini, supra.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case is harmless error, as 
the content of the notice fully complies with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R.              
§ 3.159(b).  In other words, the essential fairness of the 
adjudication process has not been affected by the error as to 
the timing of the RO's notification letter.  See Mayfield v. 
Nicholson, 19 Vet. App. 220 (2005).

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  This 
requirement also has been met.  The Board notes that there 
does not appear to be any outstanding medical records that 
are relevant to this appeal, as the RO obtained all relevant 
medical records identified by the veteran and his 
representative.  The veteran was also afforded VA examination 
to assist him in developing his claim.  Accordingly, the 
Board finds that no further action is necessary to meet the 
requirements of the VCAA. 



II.  The Merits of the Claims for Increased Rating

The veteran claims he is entitled to a compensable evaluation 
for his service-connected hypertension.  For the reasons set 
forth below, the Board partly agrees with the veteran.        

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (2002); 38 C.F.R. § 4.1 (2005).  In cases 
such as this one, where the original rating assigned is 
appealed, consideration must be given to whether a higher 
rating is warranted at any point during the pendency of the 
claim.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Separate diagnostic codes identify the various disabilities, 
and provide for various disability evaluations depending on 
the severity of the disorder.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
evaluation will be assigned.  38 C.F.R. § 4.7.  

Diagnostic Code (DC) 7101 addresses hypertension disorders.  
The Rating Schedule provides a 10 percent rating for 
hypertension when diastolic pressure is predominantly 100 or 
more, or when systolic pressure is predominantly 160 or more, 
or as a minimum evaluation for an individual with a history 
of diastolic pressure predominantly 100 or more who requires 
continuous medication for control; a 20 percent rating is 
provided if diastolic pressure is predominantly 110 or more, 
or if systolic pressure is predominantly 200 or more; a 40 
percent rating is provided if diastolic pressure is 
predominantly 120 or more; and a 60 percent rating is 
provided if diastolic pressure is predominantly 130 or more.  
38 C.F.R. § 4.104, Diagnostic Code 7101 (2005).

After granting the veteran service connection for 
hypertension in November 2003, the RO found that the medical 
evidence of record did not support the assignment of a 
compensable rating.  The Board finds this conclusion 
supported by the record up until September 15, 2003.  From 
then on, however, the Board finds the assignment of a 10 
percent rating appropriate.  See Fenderson, 12 Vet. App. at 
126.  

Before September 15, 2003, the medical evidence consistently 
reveals blood pressure readings that fall below the criteria 
noted under DC 7101.  As the October 2003 VA compensation 
examiner noted in his report of medical examination, the 
veteran's diastolic readings were all below 100, while the 
systolic readings were predominantly below 160.  38 C.F.R. § 
4.104, Diagnostic Code 7101.
  
Since September 15, 2003, the veteran's diastolic readings 
have predominantly been above 100.  In a VA compensation 
examination on that day, the veteran's blood pressure was 
156/106.  Later, in the October 2003 VA examination, the 
veteran's diastolic readings were lower - 124/100 and 142/94 
sitting; 126/90 and 136/90 recumbent; and 142/98 and 154/96 
standing.  But then, in a December 2003 VA compensation 
examination, the veteran's diastolic pressure readings again 
exceeded 100 - 168/104 and 160/110 standing; 158/104 and 
154/106 recumbent; and, 148/110 and 154/112 standing.   

As the evidence from September 15, 2003 indicates diastolic 
pressure readings approximating the criteria noted under DC 
7101, the Board finds a 10 percent evaluation from that day 
onward appropriate here.  Parenthetically, the Board also 
notes that the medical evidence of record shows that the 
veteran has been using hypertension medication since October 
1999.  

Finally, the Board finds an extraschedular rating unwarranted 
here.  There is no medical evidence of record that the 
veteran's hypertension disorder causes marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation), or necessitates any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  
Hence, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2005) for assignment of an extraschedular 
evaluation.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).
ORDER

An initial compensable rating for service-connected 
hypertension prior to September 15, 2003 is denied.  

A higher rating of 10 percent for service-connected 
hypertension beginning September 15, 2003 is granted, subject 
to the law and regulations controlling the award of monetary 
benefits.  



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


